Citation Nr: 1226301	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of an ear infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota denied the Veteran's claims seeking service connection for bilateral hearing loss and for residuals of an ear infection because the additional evidence received was not new and material.  

In November 2011, the Board reopened the Veteran's claims seeking service connection for bilateral hearing loss and for residuals of an ear infection and remanded the underlying service connection issues for further evidentiary development.  Specifically, the Board asked the agency of original jurisdiction (AOJ) to afford the Veteran an appropriate VA examination(s) to determine the nature and etiology of any hearing loss and as well as current ear infection and/or any residuals associated with an ear infection.  The requested VA examinations were completed in March 2012, and copies of the VA examination reports, as well as the Veteran's updated VA treatment records have been associated with the Veteran's physical VA claims file and/or his Virtual VA file.  

Before this claims file was transferred to the Board, in an April 2012 rating action, the Decision Review Officer (DRO) granted service connection for bilateral hearing loss and evaluated it as 20 percent disabling, effective February 16, 2011.  The Board finds that this grant of service connection for bilateral hearing loss constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  The only issue remaining in appellate status is the Veteran's claim for service connection for residuals of an ear infection.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
After a thorough review of the claims file, the Board finds, based on additional evidence received pursuant to the Board's November 2011 Remand, that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

Here, the Veteran claims that he developed a fungal infection in his ears during service and that he has continued to experience lingering residuals of this fungal infection since his separation from service.  

As previously discussed herein, in the November 2011 Remand, the Board asked the AOJ to schedule the Veteran for an audiological examination and specifically instructed the examiner to determine whether the Veteran had a current ear infection and/or any residuals arising from an ear infection, and if so, whether this disability was causally or etiologically related to his military service.  The Veteran was scheduled for this VA examination in March 2012, and a copy of the examination report and requested medical opinion are of record.  

However, prior to his scheduled VA examination, the Veteran submitted a medical release form indicating that he had visited a private audiology center (Audiology Associates, Inc.) in December 2011 specifically for treatment of his ear aches and ear fungal problems.  In a January 2012 letter addressed to the audiology center, the AOJ requested any outstanding records pertaining to treatment provided to the Veteran for chronic ear infections since December 29, 2011.  In correspondence date stamped as having been received on January 23, 2012, the private audiology center indicated that the Veteran had not been seen at their office prior to March 10, 2011.  [This facility apparently also submitted a copy of the March 10, 2011 treatment session.  However, as a copy of that record was already included in the claims folder, the AOJ discarded the newly received copy.]

In the April 2012 Supplemental Statement of the Case (SSOC), the DRO noted that the response received from Audiology Associates, Inc. indicates that the Veteran had not been seen at this treatment facility prior to March 10, 2011 and that no other records were available.  Importantly, however, the January 2012 response from Audiology Associates, Inc. does not include an actual notation that no records are available-nor does the document include any discussion of whether the Veteran was treated at that facility at any time after March 10, 2011.  Indeed, and in this regard, the Board reiterates that the Veteran has specifically identified treatment at Audiology Associates, Inc. on December 29, 2011.  

VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As it remains unclear whether documents reflecting the Veteran's treatment at Audiology Associates, Inc. after March 10, 2011 exist, the Board finds that another remand is warranted.  The purpose of this remand is to attempt to obtain any records of treatment that the Veteran may have received at this private facility since March 10, 2011.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of any records of ear treatment that the Veteran may have received at the Audiology Associates, Inc. since March 10, 2011.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  If these records do not exist, please ensure that the Audiology Associates, Inc. clearly states as such in its response.  

2. Then, readjudicate the issue of entitlement to service connection for residuals of an ear infection.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

